DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed March 8, 2022, with respect to Non-Final Rejection - 12/08/2021 have been fully considered and are persuasive.  The Non-Final Rejection - 12/08/2021 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Curtis on May 12, 2022.
The application has been amended as follows: 
Claim 1. A semiconductor device comprising: a first set of alternating patterned conducting and insulating layers; and an embedded multi-die interconnect bridge disposed on an uppermost layer of the first set of layers, the bridge comprising ultra-fine line-space (uFLS) contacts; die electrically connected to each other through the bridge, the die comprising contacts having at most about a 40 mm center-to-center pitch. conductive pillars on opposing sides of the bridge, the conductive pillars having a same height as the bridge; a lateral insulating layer disposed between the bridge and the conductive pillars; and a second set of alternating patterned conducting and insulating layers disposed on the conductive pillars and the bridge, the second set of layers comprising: a first insulating layer adjacent to the bridge and the conductive pillars, the first insulating layer having vias disposed therein, and a first conducting layer adjacent to the first insulating layer contacting the uFLS contacts on the bridge and the pillars, the first conducting layer comprising uFLS traces; a solder resist disposed on the first conducting layer, and an interconnect layer disposed on the solder resist and connected to the first conductive layer through vias in the solder resist.
Claim 4. The semiconductor device of claim 1, wherein the height of the conductive pillars 
 


Claim 7. The semiconductor device of claim 1 

Claim 21. A semiconductor device comprising: a first set of patterned conducting and insulating layers; and an embedded multi-die interconnect bridge disposed on a layer of the first set of layers, the bridge comprising contacts having a first pitch; die electrically connected to each other through the bridge, the die comprising contacts having a second pitch that is smaller than the first pitch; conductive pillars on opposing sides of the bridge such that an upper surface of the conductive pillars is planar with an upper surface of the bridge; a lateral insulating layer disposed between the bridge and the conductive pillars; and a second set of patterned conducting and insulating layers disposed on the conductive pillars and the bridge, the second set of layers comprising: a first insulating layer adjacent to the bridge and the conductive pillars, the first insulating layer having vias disposed therein, and a first conducting layer adjacent to the first insulating layer contacting the contacts on the bridge and the pillars, the first conducting layer comprising traces having the second pitch; a solder resist disposed on the first conducting layer, and an interconnect layer disposed on the solder resist and connected to the first conductive layer through vias in the solder resist.
Claim 24. The semiconductor device of claim 21, wherein a height of the conductive pillars 

Claim 26. The semiconductor device of claim 21 
Allowable Subject Matter
Claims 1-4,7-9, 21-24, and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art (US 20160056102 A1,  US 20140360767 A1, US 9368450 B1) discloses interconnect structures comprising a plurality of alternating insulating and conductive layers, a bridge on an upper most insulating layer, a second set of alternating insulating and conductive layers, a solder resist having vias that reveal lower conductive layers, solder bumps (terminals, wiring, interconnects) connecting chips to the underlying conductive layers, and chips electrically connected to each other through the bridge. The art further discloses conductive elements having a uFLS configuration. The art does not disclose these features in combination with the following limitations. 
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " a solder resist disposed on the first conducting layer, and an interconnect layer disposed on the solder resist and connected to the first conductive layer through vias in the solder resist.”, as recited in Claim 1, with the remaining features.
Regarding claim 21, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " a solder resist disposed on the first conducting layer, and an interconnect layer disposed on the solder resist and connected to the first conductive layer through vias in the solder resist.”, as recited in Claim 21, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAWRENCE C TYNES JR./Examiner, Art Unit 2816